Citation Nr: 0836447	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1951 to March 1953.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran presented personal testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing which was conducted at the Portland RO in September 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.

CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  
Because the two issues on appeal involve the application of 
virtually identical law to identical facts, the Board will 
address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
February 15, 2006.  Specifically, the veteran was advised in 
the letter that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  The letter also 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  Additionally the letter specifically 
advised the veteran that in order to substantiate his claim 
for service connection, the evidence must demonstrate "a 
relationship between your disability and an injury, disease 
or event in military service."  

The veteran was also specifically notified in the February 
2006 letter to describe or submit any additional evidence 
which he thought would support his claim.  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  See the February 15, 2006 letter at page 1.  This 
request complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a 
letters from the RO dated April 24, 2006 and May 23, 2008.  
In any event, because the veteran's claims are being denied, 
elements (4) and (5) are moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim.  The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with Dingess notice in April 2006 and 
May 2008, he was provided with the opportunity to submit 
evidence and argument in support of his claims.  He responded 
and indicated there was no additional pertinent evidence, and 
subsequently provided personal testimony relating to his 
claims in September 2008.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claim on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues.  Therefore, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private and VA treatment of the veteran.  
Additionally, the veteran was provided with VA fee-basis 
audiological examination in June 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
was been ably represented by his service organization, who 
provided argument on behalf of the veteran at his personal 
hearing in September 2008.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007); see also Savage v. Gober, 
10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. 
App. 117, 120 (1999), the Court stated that in Savage it had 
clearly held that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.

Analysis

With respect to Hickson element (1), current disability, the 
June 2007 VA fee-basis audiology examination report indicates 
the presence of bilateral hearing loss as well as tinnitus.  
Hickson element (1) is accordingly met for both claims.

With respect to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury. 

With respect to in-service disease, there is no evidence of 
ear disease, to include hearing loss or tinnitus, in service.  
In particular, whispered voice testing conducted prior to the 
veteran's separation in March 1953 was pertinently negative.  
Accordingly, in-service ear disease/hearing loss is not 
demonstrated.  

The Board also notes that hearing loss as defined under 
38 C.F.R. § 3.385 was not medically identified until June 
2007, well beyond the period for presumptive service 
connection for sensorineural hearing loss.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

With respect to in-service injury, the veteran has testified 
that he suffered acoustic trauma during a training exercise 
that resulted in an injury to his right eye.  See the 
September 2008 hearing, pages 7-8.  The veteran submitted a 
copy of his having been placed on permanent physical profile 
in June 1951 which prevented future participation in combat 
operations, assignment to duties involving noise exposure and 
proximity to explosives.  Although the specific physical 
problem identified in the profile was an eye disability, the 
Board has found no evidence that would question the veracity 
of the veteran's statements regarding his alleged noise 
exposure.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, 
however, the claims fail.  The record contains the June 2007 
VA fee-basis medical examination report, in which the 
examiner found that it was unlikely that the veteran's 
current hearing loss or tinnitus were related to military 
service.  The examiner pointed to a significant amount of 
post-service noise exposure (working as a machinist) and the 
degree of in-service noise exposure reported by the veteran 
in providing a rationale for her opinion.

The Board assigns this medical opinion great probative 
weight.  It was provided by a medical professional who 
actually examined the veteran, as well as reviewed his VA 
claims folder.  In addition, the examiner provided a detailed 
rationale for the opinion.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Moreover, the opinion is congruent with the 
veteran's medical history, which was pertinently negative for 
ear symptomatology in service and for over five decades after 
service.

There is no competent medical evidence to the contrary.  To 
the extent that the veteran, his representative, and his 
spouse contend that his current hearing loss and tinnitus are 
related to his military service, it is now well established 
that lay persons without medical training are not competent 
to comment on medical matters such as date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
of the veteran, his representative and spouse offered in 
support of his claims are not competent medical evidence and 
do not serve to establish a medical nexus.

The veteran in essence contends that he had hearing loss and 
tinnitus on a continuous basis since service.  The Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed in the law and regulations section above.  In 
Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  In this case, the veteran's hearing 
acuity was normal at the time of his separation from service 
in 1953.  The first notation of hearing loss in the medical 
evidence of record is not until January 2006, over 50 years 
after service.  

Thus, the record here discloses a span of 50 years without 
any clinical evidence to support the assertion of a 
continuity of hearing loss or tinnitus.  The fact that the 
clinical evidence record does not provide support for the 
veteran's contentions that he experienced continuous hearing 
loss and tinnitus since service is highly probative evidence 
against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]. 

Significantly, there is no mention of ear problems by the 
veteran until he filed his claim of entitlement to VA 
benefits in January 2006, over fifty years after he left 
military service in March 1953 and five years after he filed 
his initial claim for VA benefits in April 2001.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that 
it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised].  
 
The lack of any evidence of ear problems for fifty years 
after service is itself evidence which tends to show that no 
injury to the ear was sustained in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence]; 
see also 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

In Voerth v. West, 13 Vet. App. 117, 120-1 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claims fail on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


